Cooper, J.,
delivered the opinion of the court.
The plaintiffs’ demurrers were properly sustained to all the pleas of the defendants.
If the third plea be construed as alleging that the money, on which the illegal commissions therein referred to were allowed, was received by McKinney during a prior term of office, for which term another and a different bond than that sued on had been given (Mann v. Yazoo City, 31 Miss. 574), the plea is nevertheless insufficient, because it not only fails to deny that the money was in his hands as his own successor at the time of the execution of the *288bond bere sued on, but on the contrary, by necessary inference, shows that it was then in his custody. All the pleas are bad, for the reason that an illegal allowance by the board of supervisors is not a breach of his bond by the treasurer.
Notwithstanding the unauthorized and void order of the board, the fund remained in the hands of the officer as the money of the county just as it was before. The order of a board of supervisors making an unlawful appropriation of money belonging to the county is in law as though it never had been. Howe v. The State, 53 Miss. 57.

Affirmed.